Exhibit 10-H

SUMMARY COMPENSATION SHEET

The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of
executive officers.

1. 2009 Base Salary

The Committee did not increase the base salaries of the Company's executive
officers after a review of the Company's financial performance for fiscal 2008.
The following base salaries remain effective for fiscal 2009:

    Base        Name         Title         Salary   Mark L. Lemond President and
Chief Executive   $        703,500   Officer       J. Wayne Weaver Chairman of
the Board $ 300,000   Timothy T. Baker Executive Vice President - $ 425,000  
Store Operations       W. Kerry Jackson Executive Vice President - Chief $
400,000   Financial Officer and Treasurer       Clifton E. Sifford Executive
Vice President - $ 425,000   General Merchandise Manager    

2. Grants of Restricted Stock and Stock Options

No stock options or restricted stock awards have been granted by the Committee
for fiscal 2009.

3. Annual Incentive Compensation for Fiscal 2009

The Committee reviewed the 2006 Executive Incentive Compensation Plan and
determined that realistic performance targets could not be set at this time
given the current economic conditions in the footwear industry and generally.
The Committee therefore suspended the 2006 Executive Incentive Compensation Plan
for fiscal 2009. Any bonuses awarded to the Company's executive officers with
respect to fiscal 2009 will be at the discretion of the Committee based on the
Company's performance in fiscal 2009 and other subjective factors.

4. Director's Compensation

The Company pays to non-employee Directors an annual retainer of $20,000. The
Chairman of the Audit Committee receives additional annual compensation of
$7,500. The Chairman of the Compensation Committee and the Chairman of the
Nominating and Corporate Governance Committee receive additional annual
compensation of $5,000 and the Lead Director receives additional annual
compensation of $2,000.

Non-employee Directors receive a per meeting fee of $1,000 for each meeting of
the Board and the accompanying committee meetings attended and $1,000 for each
committee meeting attended in person in which the full Board does not meet. If
the committee meeting is attended by conference call, the non-employee Directors
receive $750. The Company reimburses all Directors for all reasonable
out-of-pocket expenses incurred in connection with meetings of the Board.

Non-employee Directors will annually receive restricted shares valued at $17,500
as of the date of grant under the Company's 2000 Stock Option and Incentive
Plan. The restrictions on the shares lapse on January 2nd of the year following
the year in which the grant was made.

--------------------------------------------------------------------------------